DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 2016/0288587, of record) and further in view of Tanno (US 8,439,091, of record).
As best depicted in Figure 1, Tanno is directed to a wheel assembly comprising a tire and a rim.  More particularly, the tire of Tanno includes a groove-containing tread 1, a pair of sidewall portions 2, a pair of bead portions 3, and a tire cavity defined between said tire and said rim.  The tire of Tanno further includes a sound absorbing member 6 adhesively attached to a tire inner surface, wherein said member occupies at least 20% of the volume of the tire cavity (Paragraphs 11 and 25).  In such an instance, while a land portion (region between tread 
It is initially noted, though, that Tanno (Paragraph 10) includes the following language: 
It is preferable that the sound-absorbing member be a single sound absorbing member extending in the tire circumferential direction….       

It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  In such an instance, non-preferred embodiments would include those having more than one sound absorbing member.  Tanno ‘091 is provided to specifically evidence the use of single members or multiple members.  More particularly, Tables 1 and 2 of Tanno ‘091 specifically compare tires having a single member or a pair of axially spaced members and suggest optimum benefits (road noise and cavity resonance) when multiple, axially spaced apart members are included.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a first and second sound absorbing member as taught by Tanno ‘091 in the tire of Tanno ‘587 for the benefits detailed above.
	With respect to the axial arrangement of respective members, Figures 4a and 4b of Tanno ‘091 depict an axial separation that is greater than a width of a center land portion.  	
Additionally, regarding claim 1, while Tanno ‘587 fails to expressly depict the presence of carcass layers or belt layers, such layers correspond with fundamental components of modern day tire constructions and would have been expected to be present in the tire of Tanno ‘587.  Tanno ‘091 depicts the presence of such fundamental tire components, wherein ends of respective members are axially inward of belt ends (Figure 3).  Also, in the event that it is 
With further respect to claim 1, Figures 4a, 4b, 5a, and 5b of Tanno ‘091 depict a tire construction in which respective volumes are different.  It is particularly noted that Figure 5a of Tanno ‘091 teaches an exemplary arrangement in which a volume ratio is approximately 2.7 and in accordance to the claimed invention (based on widths in Table 2).  Also, the claims are directed to a tire construction, as opposed to a mounted wheel assembly, and either tire side can be viewed as the inner side or the outer side (tire of Tanno 587 in view of Tanno ‘091) has the capability of being mounted in either manner).  Additionally, the smaller volume can be positioned on an inner side or outer side of the tire, it being well recognized that tire mounting directions are conventionally “designated” in tire bead portions/lower sidewall portions.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a mounting direction designation and place a member having a smaller volume on a tire inner side in the tire of Tanno ‘587 in view of Tanno ‘091 (only two possible configurations when including members with differing volumes).    
	 As to claims 4 and 7, Figures 4a and 4b of Tanno ‘091 clearly depict the presence of sound absorbing members axially beyond a land portion defined between first and second circumferential grooves (designated as 4 in Tanno ‘091) that are closest to the tire equatorial plane.  Additionally, Tanno ‘091 teaches that distance L can be “preferably” as small as 10 mm 
	Regarding claims 5 and 8, Tanno ‘587 teaches that a sound absorbing member width is between 30% and 90% of a ground contact width (Paragraph 35) and such defines a large number of tire constructions in which respective outer ends of the member would be within the axial extent of the belt layers.  It is emphasized that belt layers conventionally have widths that are significantly greater than 30% of a ground contact width.  Tanno ‘091 provides evidence of such a relationship.  
	With respect to claims 6 and 9, Tanno ‘587 teaches the inclusion of agitating portions 8 that correspond with the claimed missing portion.
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. 
As to Tanno ‘091, Applicant contends that the members are depicted as having a small volume that is significantly less than 20%.  Applicant also states that Tanno ‘091 fails to specifically disclose a volume relationship between the members and the cavity volume.

Lastly, Tanno ‘091 does state that prior art assemblies having “at least a certain volume” can cause problems during the rim-mounting process (Column 1, Lines 35+).  This disclosure, however, fails to correlate specific volumes with mounting problems and a fair reading of Tanno ‘091 does not teach away from volume relationships greater than 21%.  It is emphasized that Tanno ‘587 does in fact teach tire constructions having volume relationships greater than 20% and there is a reasonable expectation of success when modifying Tanno ‘587 in view of Tanno ‘091.  This is particularly the case since Tanno ‘587 suggests the preferred use of a single member, suggesting the ability to use multiple members (reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill, including non-preferred embodiments).                


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 3, 2022